Case 3:19-cv-00202-ARS Document 1-8 Filed 09/18/19 Page 1 of 2




                    EXHIBIT P7
                 to COMPLAINT FOR INTERPLEADER
                      Case 3:19-cv-00202-ARS Document 1-8 Filed 09/18/19 Page 2 of 2
MetLife Investors USA Insurance Company
700 Quaker Lane, PO Box 330, Warwick, RI 02887-0330




Brudvik Laws Office                                                                 March 12, 2019
Jenna McPherson Esq
PO Box 547
Mayville ND 58257


Re:       Insured                        Lamont A Loudenslager
          Policy                         958201834UM
          Amount Payable                 $100,000.00

Dear Jenna McPherson,

This letter will supplement our conversation yesterday regarding the above referenced insurance.

As there are multiple claims to the policy which are adverse to one another and which raise questions of fact and law that
MetLife cannot resolve. As a result of this dispute, we have placed a temporary restraint on the proceeds at issue pending
a resolution of the adverse claims.

Under North Dakota divorce statutes, a revocable designation of a spouse as beneficiary on a life insurance policy may
become ineffective by a divorce; unless language in the divorce decree, a court order, or written contract indicates the
beneficiary designation was intended to survive the divorce.

According to the divorce decree, Kym was to be named as bene of this policy until such time as the obligation for child
support and spousal maintenance terminate. However, there is no timeframe stated in the divorce decree as to when
child support terminates.

Since the divorce decree is unclear as to any amount of proceeds payable to the former spouse, and since we are unable
to confirm the amounts of child support and spousal maintenance due to the former spouse, we encourage the parties to
amicably resolve the matter themselves in order to preserve the policy benefits from potential litigation costs and fees.

If the parties can reach an agreement, please inform us no later than April 10, 2019. At that time, all parties must contact
our office in writing, advising us of the details of the agreement regarding the distribution of the policy benefits. We will
then prepare a Release and Indemnification in accordance with the terms of the agreement, which will also release any
and all future claims any party may pursue against MetLife. Once all parties have properly signed the Release, we will
pay the proceeds according to the agreement.

If you are unable to amicably resolve this matter, or you do not contact us by April 10, 2019, MetLife may have no choice
but to file an interpleader action where we ask a court of proper jurisdiction to decide the rights of each party to the policy
proceeds. At that time, we will notify the parties of the pending legal action.

         The contact information for Kym Leslie Harsch is:
         Enclosed is a copy of the policy, as you requested.
         Enclosed is a claim form to be completed on behalf of the Insured’s Estate, and signed by the Personal
          Representative of the Estate.

If you have any questions, please feel free to contact me at 401-535-4098.



atÇv|x V{tÜà|xÜ
Insurance Business Process Services
MetLife and Brighthouse Accounts, Warwick RI
